PER CURIAM.
Appellant herein seeks reversal of an order revoking his probation, adjudging him guilty of the original three counts of issuing worthless checks and sentencing him to three concurrent three year terms.
Under the facts of this case which include an affidavit being presented by appellant’s probation supervisor, a warrant being issued and appellant’s admission, *69with counsel present, of violations of the provisions of his probation, we find the appellant’s contention of denial of due process, based on the grounds that no preliminary hearing was held prior to his final revocation hearing, to be without merit. See Singletary v. State, 290 So.2d 116 (Fla.App. 4th, 1974). Accordingly, the order, judgment and sentence appealed herein are affirmed.
SPECTOR, Acting C. J., and JOHNSON and BOYER, JJ., concur.